Citation Nr: 0117213	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from September 1997 to 
October 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant is claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  The record includes a letter, dated in October 
1999, from a VA Vocational Rehabilitation Counselor that 
indicates that the appellant has been evaluated for 
vocational rehabilitation purposes.  The counselor renders an 
opinion that the appellant is unable to maintain 
substantially gainful employment.  However, the records of 
any vocational rehabilitation evaluation have not been 
associated with the claims file.  There is a report of a VA 
compensation examination, performed in December 1999, that 
indicates, in part, that the appellant could be employable in 
an office type setting with appropriate vocational 
rehabilitation.  These opinions must be reconciled prior to 
appellate consideration.  Moreover, where there is a 
reference that a veteran may have been accepted into a 
vocational rehabilitation program, the Board is on notice of 
the existence of such records and is obligated to obtain and 
consider them.  See Moore v. Gober, 10 Vet. App. 436, 437-441 
(1997).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must determine if a vocational 
rehabilitation file exists and, if so, 
associate this with the appellant's 
claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was discharged from active military 
service in October 1999.  All VA medical 
records identified by the appellant 
should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

3.  A social and industrial survey should 
be conducted by the RO.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the back disability on the 
appellant's ability to secure or follow a 
substantially gainful occupation.

4.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
compensation/fee-basis examination to 
determine the nature and extent of 
impairment caused by his service-
connected back disability.  The claims 
folder and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's back disability should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the service-connected back disability, 
bearing in mind the findings of the 
social/industrial assessment and his 
entire social-medical history.  The 
report of the examination and the 
social/industrial assessment should be 
thereafter associated with the claims 
folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

6.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  The RO must ensure 
that all notification and development 
action required by the VCAA is completed, 
to include the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act.  
Consideration of all potential bases of 
entitlement should be addressed on 
readjudication.  If any benefits sought 
on appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


